UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10045 CALVERT IMPACT FUND, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Third quarter ended June 30, 2011 Item 1. Schedule of Investments. CALVERT SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 98.4% SHARES VALUE Airlines - 0.3% Allegiant Travel Co.* 2,698 $133,551 Skywest, Inc. 23,569 354,949 488,500 Biotechnology - 3.9% Acorda Therapeutics, Inc.* 14,848 479,739 Cubist Pharmaceuticals, Inc.* 63,035 2,268,630 PDL BioPharma, Inc. 491,861 2,887,224 5,635,593 Capital Markets - 1.2% Apollo Investment Corp. 164,860 1,683,221 Chemicals - 0.5% H.B. Fuller Co. 30,505 744,932 Commercial Banks - 9.0% CVB Financial Corp. 257,745 2,384,141 First Citizens BancShares, Inc. 852 159,511 First Financial Bankshares, Inc. 5,084 175,144 FNB Corp. 47,676 493,447 Glacier Bancorp, Inc. 77,218 1,040,899 International Bancshares Corp. 81,752 1,367,711 Investors Bancorp, Inc.* 11,229 159,452 Park National Corp. 12,063 794,469 Prosperity Bancshares, Inc. 10,647 466,552 Trustmark Corp. 22,857 535,082 Umpqua Holdings Corp. 127,070 1,470,200 United Bankshares, Inc. 11,367 278,264 Webster Financial Corp. 155,121 3,260,643 Westamerica Bancorporation 7,661 377,304 12,962,819 Commercial Services & Supplies - 4.4% Deluxe Corp. 2,609 64,468 Herman Miller, Inc. 57,518 1,565,640 HNI Corp. 9,454 237,485 M&F Worldwide Corp.* 28,699 741,582 Mine Safety Appliances Co. 11,277 421,083 Unifirst Corp. 25,899 1,455,265 United Stationers, Inc. 49,531 1,754,883 6,240,406 Communications Equipment - 6.5% Comtech Telecommunications Corp. 144,821 4,060,781 EchoStar Corp.* 31,668 1,153,665 InterDigital, Inc. 68,200 2,785,970 Loral Space & Communications, Inc.* 18,608 1,292,698 9,293,114 Construction & Engineering - 1.5% Insituform Technologies, Inc.* 56,275 1,180,087 Tutor Perini Corp. 50,424 967,132 2,147,219 Consumer Finance - 2.0% Credit Acceptance Corp.* 19,469 1,644,547 Nelnet, Inc. 56,790 1,252,787 2,897,334 Distributors - 0.3% Pool Corp. 12,665 377,544 Diversified Consumer Services - 0.4% Coinstar, Inc.* 10,822 590,232 Diversified Telecommunication Services - 1.8% Atlantic Tele-Network, Inc. 14,865 570,221 Global Crossing Ltd.* 50,860 1,952,007 2,522,228 Electric Utilities - 0.5% Portland General Electric Co. 25,890 654,499 Electronic Equipment & Instruments - 2.0% Anixter International, Inc. 1,507 98,468 IPG Photonics Corp.* 27,375 1,990,436 Sanmina-SCI Corp.* 74,531 769,905 2,858,809 Energy Equipment & Services - 3.2% Exterran Holdings, Inc.* 12,301 243,929 Global Industries Ltd.* 359,719 1,971,260 Helix Energy Solutions Group, Inc.* 144,192 2,387,819 4,603,008 Gas Utilities - 1.1% Southwest Gas Corp. 39,523 1,525,983 Health Care Equipment & Supplies - 3.5% Align Technology, Inc.* 41,069 936,373 Integra LifeSciences Holdings Corp.* 14,533 694,823 Invacare Corp. 104,159 3,457,037 5,088,233 Health Care Providers & Services - 1.7% Amedisys, Inc.* 62,329 1,659,821 HealthSpring, Inc.* 7,757 357,675 Universal American Corp. 35,828 392,317 2,409,813 Health Care Technology - 1.5% Allscripts Healthcare Solutions, Inc.* 112,890 2,192,324 Hotels, Restaurants & Leisure - 3.0% PF Chang's China Bistro, Inc. 82,432 3,317,064 Texas Roadhouse, Inc. 54,687 958,936 4,276,000 Household Durables - 2.5% American Greetings Corp. 137,357 3,302,062 KB Home 24,539 239,992 3,542,054 Insurance - 5.3% MBIA, Inc.* 126,656 1,100,641 Platinum Underwriters Holdings Ltd. 70,210 2,333,780 Protective Life Corp. 34,777 804,392 RLI Corp. 19,142 1,185,272 Unitrin, Inc. 74,128 2,199,378 7,623,463 Internet Software & Services - 1.4% Earthlink, Inc. 264,417 2,034,689 IT Services - 2.3% Acxiom Corp.* 64,315 843,170 MAXIMUS, Inc. 6,670 551,809 TeleTech Holdings, Inc.* 90,788 1,913,811 3,308,790 Machinery - 7.9% Barnes Group, Inc. 100,750 2,499,607 Briggs & Stratton Corp. 128,169 2,545,436 ESCO Technologies, Inc. 52,147 1,919,010 Robbins & Myers, Inc. 68,406 3,615,257 Watts Water Technologies, Inc. 21,775 771,053 11,350,363 Media - 1.2% Scholastic Corp. 63,577 1,691,148 Metals & Mining - 5.3% AMCOL International Corp. 54,165 2,066,937 Schnitzer Steel Industries, Inc. 45,408 2,615,501 Worthington Industries, Inc. 124,723 2,881,101 7,563,539 Oil, Gas & Consumable Fuels - 0.0% Ship Finance International Ltd. 759 13,677 Personal Products - 0.5% Revlon, Inc.* 40,911 687,305 Pharmaceuticals - 2.1% Par Pharmaceutical Co.'s, Inc.* 90,902 2,997,948 Professional Services - 1.7% Corporate Executive Board Co. 55,105 2,405,333 Semiconductors & Semiconductor Equipment - 4.8% Amkor Technology, Inc.* 128,516 792,944 Cabot Microelectronics Corp.* 66,707 3,099,874 Diodes, Inc.* 115,487 3,014,211 6,907,029 Software - 3.8% MicroStrategy, Inc.* 33,334 5,422,775 Specialty Retail - 5.3% ANN, Inc.* 42,696 1,114,365 DSW, Inc.* 116,088 5,875,214 OfficeMax, Inc.* 85,419 670,539 7,660,118 Thrifts & Mortgage Finance - 3.1% Astoria Financial Corp. 87,525 1,119,445 First Niagara Financial Group, Inc. 56,446 745,087 Northwest Bancshares, Inc. 209,772 2,638,932 4,503,464 Trading Companies & Distributors - 2.9% Aircastle Ltd. 159,907 2,034,017 Applied Industrial Technologies, Inc. 58,711 2,090,699 4,124,716 Total Equity Securities (Cost $115,811,043) 141,028,222 HIGH SOCIAL IMPACT INVESTMENTS - 0.5% PRINCIPAL AMOUNT Calvert Social Investment Foundation Notes, 1.17%, 7/1/13 (b)(i)(r) $651,905 650,510 Total High Social Impact Investments (Cost $651,905) 650,510 TIME DEPOSIT - 1.2% State Street Time Deposit, 0.098%, 7/1/11 1,748,017 1,748,017 Total Time Deposit (Cost $1,748,017) 1,748,017 TOTAL INVESTMENTS (Cost $118,210,965) - 100.1% 143,426,749 Other assets and liabilities, net - (0.1%) NET ASSETS - 100% $143,312,900 (b) This security was valued by the Board of Directors. See Note A. (i) Restricted securities represent 0.5% of net assets for the Small Cap Portfolio. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. * Non-income producing security. RESTRICTED SECURITIES ACQUISITION DATES COST Calvert Social Investment Foundation Notes, 1.17%, 7/1/13 7/1/10 $651,905 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 97.9% SHARES VALUE Air Freight & Logistics - 3.5% C.H. Robinson Worldwide, Inc. 166,283 $13,109,752 Expeditors International of Washington, Inc. 160,147 8,197,925 21,307,677 Auto Components - 1.6% Johnson Controls, Inc. 230,487 9,602,088 Beverages - 1.7% PepsiCo, Inc. 148,439 10,454,559 Biotechnology - 2.5% Gilead Sciences, Inc.* 370,078 15,324,930 Capital Markets - 3.3% Charles Schwab Corp. 464,006 7,632,899 T. Rowe Price Group, Inc. 216,163 13,043,275 20,676,174 Chemicals - 2.2% Ecolab, Inc. 236,395 13,327,950 Commercial Banks - 4.7% SunTrust Banks, Inc. 450,108 11,612,787 Wells Fargo & Co. 497,187 13,951,067 Zions Bancorporation 134,611 3,232,010 28,795,864 Communications Equipment - 5.8% Acme Packet, Inc.* 131,712 9,236,963 QUALCOMM, Inc. 469,450 26,660,065 35,897,028 Computers & Peripherals - 5.1% Apple, Inc. (t)* 72,272 24,259,542 Hewlett-Packard Co. 194,240 7,070,336 31,329,878 Consumer Finance - 2.1% American Express Co. 250,999 12,976,648 Diversified Financial Services - 2.9% JPMorgan Chase & Co. 438,166 17,938,516 Electrical Equipment - 1.8% Cooper Industries plc 188,281 11,234,727 Energy Equipment & Services - 4.7% Cameron International Corp.* 398,938 20,062,592 Noble Corp. 230,369 9,078,842 29,141,434 Food & Staples Retailing - 3.5% Costco Wholesale Corp. 84,097 6,832,040 CVS Caremark Corp. 390,269 14,666,309 21,498,349 Food Products - 2.0% Green Mountain Coffee Roasters, Inc.* 139,534 12,454,805 Health Care Equipment & Supplies - 1.9% Edwards Lifesciences Corp.* 35,210 3,069,608 St. Jude Medical, Inc. 185,293 8,834,770 11,904,378 Hotels, Restaurants & Leisure - 5.1% Chipotle Mexican Grill, Inc.* 36,306 11,189,146 Darden Restaurants, Inc. 165,292 8,224,930 Starbucks Corp. 299,392 11,822,990 31,237,066 Household Products - 0.6% Procter & Gamble Co. 62,594 3,979,101 Industrial Conglomerates - 4.9% 3M Co. 193,569 18,360,020 Danaher Corp. 228,636 12,115,421 30,475,441 Insurance - 0.6% Aflac, Inc. 84,396 3,939,605 Internet & Catalog Retail - 9.2% Amazon.com, Inc.* 79,074 16,169,842 Netflix, Inc.* 109,470 28,756,675 priceline.com, Inc.* 23,596 12,079,500 57,006,017 Internet Software & Services - 3.4% Google, Inc.* 21,440 10,856,787 MercadoLibre, Inc. 124,290 9,861,169 20,717,956 IT Services - 4.4% Cognizant Technology Solutions Corp.* 202,008 14,815,267 International Business Machines Corp. 72,798 12,488,497 27,303,764 Multiline Retail - 1.7% Kohl's Corp. 215,664 10,785,357 Oil, Gas & Consumable Fuels - 4.9% QEP Resources, Inc. 266,451 11,145,645 Suncor Energy, Inc. 495,526 19,375,067 30,520,712 Pharmaceuticals - 6.5% Allergan, Inc. 311,556 25,937,037 Novartis AG (ADR) 232,007 14,177,948 40,114,985 Software - 5.0% Microsoft Corp. 242,972 6,317,272 Salesforce.com, Inc.* 98,880 14,731,142 VMware, Inc.* 100,380 10,061,087 31,109,501 Specialty Retail - 2.0% CarMax, Inc.* 376,853 12,462,529 Venture Capital - 0.3% Better Energy Systems, Inc.: Series B, Preferred (b)(i)* 992,555 280,000 Series B, Preferred Warrants (strike price $0.75/share, expires 8/3/13) (b)(i)* 133,333 - Napo Pharmaceuticals, Inc.: Common Stock (b)(i)* 294,196 588,392 Common Warrants (strike price $0.55/share, expires 9/15/14) (b)(i)* 54,061 78,388 Orteq Bioengineering Ltd., Series A, Preferred (b)(i)* 74,910 782,375 Village Laundry Services, Inc. (b)(i)* 9,444 30,599 1,759,754 Total Equity Securities (Cost $584,560,206) 605,276,793 HIGH SOCIAL IMPACT INVESTMENTS - 0.6% PRINCIPAL AMOUNT Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 (b)(i)(r) $3,750,000 3,741,975 Total High Social Impact Investments (Cost $3,750,000) 3,741,975 VENTURE CAPITAL DEBT OBLIGATIONS - 0.7% SEAF Global SME Facility: 9.00%, 12/16/14 (b)(i) 1,500,000 1,500,000 9.00%, 4/20/15 (b)(i) 1,000,000 1,000,000 9.00%, 11/5/15 (b)(i) 1,000,000 1,000,000 9.00%, 3/31/16 (b)(i) 450,000 450,000 9.00%, 6/10/16 (b)(i) 400,000 400,000 Total Venture Capital Debt Obligations (Cost $4,350,000) 4,350,000 TIME DEPOSIT - 0.6% State Street Time Deposit, 0.098%, 7/1/11 3,743,619 3,743,619 Total Time Deposit (Cost $3,743,619) 3,743,619 VENTURE CAPITAL LIMITED PARTNERSHIP INTEREST - 0.3% ADJUSTED BASIS Blackstone Cleantech Venture Partners (b)(i)* $98,791 87,794 China Environment Fund III (b)(i)* 917,881 1,208,455 Ignia Fund I (b)(i)* 523,832 436,290 LeapFrog Financial Inclusion Fund (b)(i)* 195,759 147,226 Renewable Energy Asia Fund (b)(i)* 310,971 221,855 Total Limited Partnership Interest (Cost $2,047,234) 2,101,620 TOTAL INVESTMENTS (Cost $598,451,059) - 100.1% 619,214,007 Other assets and liabilities, net - (0.1%) NET ASSETS - 100% $618,430,286 RESTRICTED SECURITIES ACQUISITION DATES COST Better Energy Systems, Inc.: Series B, Preferred 8/3/10 $400,000 Series B, Preferred Warrants (strike price $0.75/share, expires 8/3/13) 8/4/10 - Blackstone Cleantech Venture Partners LP 7/29/10 - 1/28/11 98,791 Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 7/1/09 - 7/1/10 3,750,000 China Environment Fund III LP 1/24/08 - 4/15/11 917,881 Ignia Fund I LP 1/28/10 - 5/20/11 523,832 LeapFrog Financial Inclusion Fund LP 1/20/10 - 5/13/11 195,759 Napo Pharmaceuticals, Inc.: Common Stock 2/21/07 - 9/23/09 419,720 Common Warrants (strike price $0.55/share, expires 9/15/14) 9/23/09 16,908 Orteq Bioengineering Ltd., Series A, Preferred 7/19/07 998,102 Renewable Energy Asia Fund LP 1/6/10 - 6/15/11 310,971 SEAF Global SME Facility: 9.00%, 12/16/14 12/16/09 1,500,000 9.00%, 4/20/15 4/20/10 1,000,000 9.00%, 11/5/15 11/4/10 1,000,000 9.00%, 3/31/16 3/29/11 450,000 9.00%, 6/10/16 6/13/11 400,000 Village Laundry Services, Inc. 7/22/09 500,000 (b) This security was valued by the Board of Directors. See Note A. (i) Restricted securities represent 1.9% of the net assets of the Fund. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (t) 28,100 shares of Apple, Inc. have been soft segregated in order to cover outstanding commitments to certain limited partnership investments. There are no restrictions on the trading of this security. * Non-income producing security. Abbreviations: ADR: American Depositary Receipts LP: Limited Partnership This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT GLOBAL ALTERNATIVE ENERGY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 99.3% SHARES VALUE Australia - 2.9% Ceramic Fuel Cells Ltd.* 30,885,601 $3,787,035 Infigen Energy 2,466,481 930,427 4,717,462 Austria - 3.1% Verbund AG 114,031 4,978,679 Belgium - 2.9% 4Energy Invest NV* 194,838 704,077 Hansen Transmissions International NV* 6,905,136 3,991,721 4,695,798 Brazil - 3.2% Cosan Ltd. 422,700 5,194,983 Canada - 0.4% Ballard Power Systems, Inc.* 377,838 600,762 Chile - 0.9% Enersis SA (ADR) 65,296 1,508,338 China - 8.2% China Hydroelectric Corp. (ADR): Common Stock* 98,800 403,104 Warrants (strike price $15.00/share, expires 1/25/14)* 98,800 15,808 China Longyuan Power Group Corp. 2,982,000 2,886,988 China Suntien Green Energy Corp Ltd. 7,753,000 2,037,279 Renesola Ltd. (ADR)* 558,279 2,914,216 Trina Solar Ltd. (ADR)* 224,600 5,035,532 13,292,927 Denmark - 4.3% Greentech Energy Systems A/S* 195,552 698,460 Novozymes A/S, Series B 12,206 1,988,929 Vestas Wind Systems A/S* 183,693 4,277,037 6,964,426 France - 4.2% La séchilienne-Sidec SA 191,343 4,756,289 Saft Groupe SA 60,586 2,085,844 6,842,133 Germany - 6.1% Elster Group SE (ADR)* 111,979 1,834,216 Manz Automation AG* 14,243 680,735 Phoenix Solar AG* 26,171 656,658 REpower Systems SE 6,190 1,142,165 SMA Solar Technology AG 11,982 1,337,072 Solar Millennium AG* 36,797 980,121 Wacker Chemie AG 14,824 3,209,974 9,840,941 Hong Kong - 3.6% China Everbright International Ltd. 5,767,000 2,247,581 China High Speed Transmission Equipment Group Co. Ltd. 2,017,000 2,219,585 GCL-Poly Energy Holdings Ltd. 2,660,000 1,383,525 5,850,691 Italy - 7.2% Enel Green Power SpA 1,617,529 4,468,370 Landi Renzo SpA 381,905 1,191,796 Prysmian SpA 298,763 6,018,607 11,678,773 South Korea - 2.2% OCI Co. Ltd. 2,652 1,005,182 Taewoong Co. Ltd.* 63,275 2,493,951 3,499,133 Spain - 12.8% Acciona SA 22,182 2,358,012 EDP Renovaveis SA* 883,639 5,838,296 Iberdrola Renovables SA 2,011,382 8,898,373 Telvent GIT SA* 92,675 3,688,465 20,783,146 Sweden - 0.2% Opcon AB* 161,184 319,659 United Arab Emirates - 1.1% Lamprell plc 290,930 1,764,365 United Kingdom - 6.2% ITM Power plc* 802,810 312,477 Johnson Matthey plc 69,039 2,181,058 Scottish & Southern Energy plc 151,529 3,393,171 SIG plc* 1,938,011 4,250,935 10,137,641 United States - 30.0% Advanced Energy Industries, Inc.* 273,587 4,046,352 American Superconductor Corp.* 107,722 973,807 Calgon Carbon Corp.* 91,869 1,561,773 Covanta Holding Corp. 196,807 3,245,347 Cree, Inc.* 91,449 3,071,772 First Solar, Inc.* 51,937 6,869,707 FuelCell Energy, Inc.* 372,617 488,128 Itron, Inc.* 77,341 3,724,743 MEMC Electronic Materials, Inc.* 985,520 8,406,486 NextEra Energy, Inc. 88,258 5,071,305 Ormat Technologies, Inc. 143,082 3,149,235 SatCon Technology Corp.* 1,526,895 3,649,279 STR Holdings, Inc.* 27,957 417,118 SunPower Corp.* 17,669 341,542 Tetra Tech, Inc.* 164,942 3,711,195 48,727,789 Total Equity Securities (Cost $188,738,153) 161,397,646 TIME DEPOSIT - 3.1% PRINCIPAL AMOUNT State Street Time Deposit, 0.098%, 7/1/11 $4,979,243 4,979,243 Total Time Deposit (Cost $4,979,243) 4,979,243 TOTAL INVESTMENTS (Cost $193,717,396) - 102.4% 166,376,889 Other assets and liabilities, net - (2.4%) NET ASSETS - 100% $162,463,400 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT GLOBAL WATER FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 96.6% SHARES VALUE Canada - 4.3% GWR Global Water Resources Corp.* 48,397 $301,148 Pure Technologies Ltd.* 210,021 862,873 Stantec, Inc.* 47,424 1,377,103 2,541,124 China - 1.5% Sound Global Ltd. 927,000 506,052 Tri-Tech Holding, Inc.* 48,199 387,038 893,090 France - 10.1% Suez Environnement SA 134,163 2,678,025 Veolia Environnement SA 117,390 3,312,500 5,990,525 Germany - 4.0% Elster Group SE (ADR)* 132,246 2,166,190 Joyou AG* 11,782 209,998 2,376,188 Hong Kong - 2.5% China Everbright International Ltd. 2,257,000 879,624 Guangdong Investment Ltd. 1,140,000 613,311 1,492,935 Italy - 3.1% ACEA SpA 59,449 610,882 Hera SpA 586,689 1,244,076 1,854,958 Japan - 5.4% Kurita Water Industries Ltd. 97,000 2,891,155 Torishima Pump Manufacturing Co. Ltd. 19,000 304,742 3,195,897 Netherlands - 2.0% Arcadis NV 49,453 1,211,299 Philippines - 1.1% Manila Water Co., Inc. 1,448,400 622,916 South Korea - 0.3% Woongjin Coway Co. Ltd. 4,320 154,086 Switzerland - 2.0% Geberit AG* 5,008 1,185,754 United Kingdom - 17.4% Halma plc 134,590 896,004 Northumbrian Water Group plc 173,141 1,155,549 Pennon Group plc 161,779 1,814,503 Severn Trent plc 136,908 3,236,208 United Utilities Group plc 334,561 3,218,160 10,320,424 United States - 42.9% A.O. Smith Corp. 50,443 2,133,739 AECOM Technology Corp.* 42,861 1,171,820 American States Water Co. 13,806 478,516 American Water Works Co., Inc. 102,109 3,007,110 Aqua America, Inc. 27,790 610,824 Arch Chemicals, Inc. 17,689 609,209 California Water Service Group 65,658 1,228,461 Danaher Corp. 24,347 1,290,148 Energy Recovery, Inc.* 158,799 519,273 Flowserve Corp. 5,423 595,934 Insituform Technologies, Inc.* 48,143 1,009,559 Itron, Inc.* 56,558 2,723,833 Layne Christensen Co.* 20,013 607,194 Met-Pro Corp. 7,816 88,946 Nalco Holding Co. 62,662 1,742,630 Northwest Pipe Co.* 30,698 799,990 Pall Corp. 34,362 1,932,175 Pentair, Inc. 58,662 2,367,598 Tetra Tech, Inc.* 49,593 1,115,843 Watts Water Technologies, Inc. 38,630 1,367,888 25,400,690 Total Equity Securities (Cost $56,124,758) 57,239,886 TIME DEPOSIT - 4.7% PRINCIPAL AMOUNT State Street Time Deposit, 0.098%, 7/1/11 $2,762,572 2,762,572 Total Time Deposit (Cost $2,762,572) 2,762,572 TOTAL INVESTMENTS (Cost $58,887,330) - 101.3% 60,002,458 Other assets and liabilities, net - (1.3%) NET ASSETS - 100% $59,243,020 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: The Calvert Impact Fund, Inc. (the Fund) is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund operates as a series fund with four separate portfolios: Large Cap Growth, Small Cap (formerly Small Cap Value), Global Alternative Energy and Global Water. Large Cap Growth and Small Cap are registered as diversified portfolios. Global Alternative Energy and Global Water are registered as non-diversified portfolios. The operation of each series is accounted for separately. Global Water began operations on September 30, 2008 and offers Class A, Class C, and Class Y shares. Large Cap Growth offers Class A, Class B, Class C, Class I and Class Y shares. Small Cap offers Class A, Class B (effective November 29, 2010), Class C, and Class I shares. Global Alternative Energy offers Class A, Class C, and Class I shares. Class A shares are sold with a maximum front-end sales charge of 4.75%. Class B shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge at the time of redemption, depending on how long the shares have been owned by the investor. Class B shares are only offered through reinvestment of dividends and/or distributions and through certain exchanges. Class C shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge on shares sold within one year of purchase. Class B and Class C shares have higher levels of expenses than Class A shares. Class I shares require a minimum account balance of $1,000,000. The $1 million minimum investment may be waived for certain institutional accounts, where it is believed to be in the best interest of the Fund and its shareholders. Class I shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Class Y shares are generally only available to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with the Funds Distributor to offer Class Y shares. Class Y shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges, and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Directors. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The following securities were fair valued in good faith under the direction of the Board of Directors as if June 30, 2011: Total Investments % of Net Assets Large Cap Growth 1.9% Small Cap 0.5% The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period . Valuation techniques used to value the Fund's investments by major category are as follows. Equity securities, including restricted securities and venture capital securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. The Calvert Global Alternative Energy Fund and the Calvert Global Water Fund have retained a third party fair value pricing service to quantitatively analyze the price movement of its holdings on foreign exchanges and to automatically fair value if the variation from the prior days closing price exceeds specified parameters. Such securities would be categorized as Level 2 in the hierarchy in these circumstances. Utilizing this technique may result in transfers between Level 1 and Level 2.For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Venture capital securities for which market quotations are not readily available are fair valued by the Funds Board of Directors and are categorized as Level 3 in the hierarchy. Venture capital direct equity securities are generally valued using the most appropriate and applicable method to measure fair value in light of each companys situation. Methods may include market, income or cost approaches with discounts as appropriate based on assumptions of liquidation or exit risk. Examples of the market approach are subsequent rounds of financing, comparable transactions, and revenue times an industry multiple. An example of the income approach is the discounted cash flow. Examples of the cost approach are replacement cost, salvage value, or net asset percentage. Venture capital limited partnership (LP) securities are valued at the fair value reported by the general partner of the partnership adjusted as necessary to reflect subsequent capital calls and distributions and any other available information. In the absence of a reported LP unit value it may be estimated based on the Funds percentage equity in the partnership and/or other balance sheet information and portfolio value for the most recently available period reported by the general partner. In some cases adjustments may be made to account for daily pricing of material public holdings within the partnership. Venture capital debt securities are valued based on assumptions of credit and market risk. For venture capital securities denominated in foreign currency, the fair value is marked to the daily exchange rate. Debt securities, including restricted securities, are valued based on evaluated prices received from independent pricing services or from dealers who make markets in such securities and are generally categorized as Level 2 in the hierarchy. Short-term securities with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. When independent prices are unavailable or unreliable, debt securities may be valued utilizing pricing matrices which consider similar factors that would be used by independent pricing services. These are generally categorized as Level 2 in the hierarchy but may be Level 3 depending on the circumstances. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: Large Cap Growth Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Venture capital - - Other debt obligations - TOTAL * For further breakdown of equity securities by industry type, please refer to the Schedule of Investments. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Large Cap Growth Venture capital Other debt obligations Total Balance as of 9/30/10 Accrued discounts/premiums - - - Realized gain (loss) - - - Change in unrealized appreciation (depreciation) Purchases - Sales - Transfers in and/ or out of Level 3 1 - - - Balance as of 6/30/11 1 The Funds policy is to recognize transfers into and transfers out of Level 3 as of the end of the reporting period. For the period ended June 30, 2011, total change in unrealized gain (loss) on Level 3 securities for Income that would be included in the change in net assets was $94,827. Small Cap Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Other debt obligations - $650,510 TOTAL $650,510** * For further breakdown of equity securities by industry type, please refer to the Schedule of Investments. ** Level 3 securities represent 0.5% of net assets. Global Alternative Energy Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $91,474,433** - Other debt obligations - - TOTAL - * For further breakdown of equity securities by country, please refer to the Schedule of Investments. **Includes certain securities trading primarily outside the U.S. whose value was adjusted as a result of significant market movements following the close of local trading. At June 30, 2011, a significant transfer out of Level 1 and into Level 2 occurred. On June 30, 2011, price movements exceeded specified parameters and the third party fair value pricing service quantitatively fair valued the affected securities. Global Water Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $26,744,844** - Other debt obligations - 2,762,572 - TOTAL - * For further breakdown of equity securities by country, please refer to the Schedule of Investments. **Includes certain securities trading primarily outside the U.S. whose value was adjusted as a result of significant market movements following the close of local trading. At June 30, 2011, a significant transfer out of Level 1 and into Level 2 occurred. On June 30, 2011, price movements exceeded specified parameters and the third party fair value pricing service quantitatively fair valued the affected securities. Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. Restricted Securities: The Fund may invest in securities that are subject to legal or contractual restrictions on resale. Generally, these securities may only be sold publicly upon registration under the Securities Act of 1933 or in transactions exempt from such registration. Information regarding restricted securities is included at the end of the Funds Schedules of Investments. Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date or, in the case of dividends on certain foreign securities, as soon as the Fund is informed of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Investment income and realized and unrealized gains and losses are allocated to separate classes of shares based upon the relative net assets of each class. Expenses arising in connection with a class are charged directly to that class. Expenses common to the classes are allocated to each class in proportion to their relative net assets. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable countrys tax rules and rates. Foreign Currency Transactions: The Funds accounting records are maintained in U. S. dollars. For valuation of assets and liabilities on each date of net asset value determination, foreign denominations are translated into U.S. dollars using the current exchange rate. Security transactions, income and expenses are translated at the prevailing rate of exchange on the date of the event. The effect of changes in foreign exchange rates on securities and foreign currencies is included in the net realized and unrealized gain or loss on securities and foreign currencies. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income and distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. Redemption Fees: The Fund charges a 2% redemption fee on redemptions, including exchanges, made within 30 days of purchase in the same Fund (within seven days for Class I shares). The redemption fee is paid to the Class of the Fund from which the redemption is made and is accounted for as addition to paid-in capital. The fee is intended to discourage market-timers by ensuring that short-term trading costs are borne by the investors making the transactions and not the shareholders already in the Fund. Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on the Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. NOTE B  TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at June 30, 2011, and net realized capital loss carryforwards as of September 30, 2010 with expiration dates: Large Cap Growth Small Cap Global Alternative Energy Global Water Federal income tax cost of investments $598,720,517 $118,833,212 $200,986,157 $59,259,205 Unrealized appreciation Unrealized depreciation Net unrealized appreciation/ (depreciation) $20,493,490 $24,593,537 ($34,609,268) $743,253 Capital Loss Carryforwards Expiration Date Small Cap Large Cap Growth Global Alternative Energy 30-Sep-17 30-Sep-18 - Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. NOTE C - OTHER In connection with certain venture capital investments, Large Cap Growth is committed to future capital calls, which will increase the Funds investment in these securities. The aggregate amount of the future capital commitments totals $3,012,030 at June 30, 2011. On May 2, 2011, the Board of Directors approved a resolution to reorganize the Calvert Large Cap Growth Fund into the Calvert Social Investment Fund, Equity Portfolio. Shareholders of Calvert Large Cap Growth Fund will be asked to vote on the reorganization and must approve it before any change may take place. NOTE D REORGANIZATION On July 29, 2010, the Board of Trustees approved an Agreement and Plan of Reorganization (the Plan) which provides for the transfer of all the assets of the Calvert New Vision Small Cap Fund (New Vision) for shares of the acquiring portfolio, Calvert Small Cap Fund (Small Cap) and the assumption of the liabilities of New Vision. Shareholders approved the Plan at a meeting on November 15, 2010 and the reorganization took place on November 29, 2010. The acquisition was accomplished by a tax-free exchange of the following shares: MERGED PORTFOLIO SHARES ACQUIRING PORTFOLIO SHARES VALUE New Vision, Class A Small Cap, Class A New Vision, Class B Small Cap, Class B New Vision, Class C Small Cap, Class C New Vision, Class I Small Cap, Class I For financial reporting purposes, assets received and shares issued by Small Cap were recorded at fair value; however, the cost basis of the investments received from New Vision were carried forward to align ongoing reporting of Small Caps realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The net assets and net unrealized appreciation (depreciation) immediately before the acquisitions were as follows: UNREALIZED APPRECIATION ACQUIRING MERGED PORTFOLIO NET ASSETS (DEPRECIATION) PORTFOLIO NET ASSETS New Vision $77,195,574 $8,015,457 Small Cap $52,655,968 NOTE E  SUBSEQUENT EVENT Effective July 29, 2011, Global Alternative Energy began to offer Class Y shares. Class Y shares are generally only available to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with the Funds Distributor to offer Class Y shares. Class Y shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT IMPACT FUND, INC. By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: August 26, 2011 /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Treasurer Principal Financial Officer Date: August 26, 2011
